Citation Nr: 1737186	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-31 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to September 1954 and from November 1955 to September 1977, which includes service in the Republic of Vietnam.  He died in January 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been transferred to the RO in St. Petersburg, Florida.  


FINDINGS OF FACT

1. The Veteran died in January 2011 and his death certificate lists the immediate cause of death as metastatic lung cancer.

 2.  The evidence is at least evenly balanced as to whether the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.

3.  Lung cancer is a respiratory cancer presumed service connected in veterans exposed to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claim of service connection for the cause of the Veteran's death, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom.  Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).  In addition, VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, including respiratory cancers (defined to include lung cancer), are presumptively service-connected. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

In this case, the Veteran died in January 2011.  His death certificate lists the immediate cause of his death as metastatic lung cancer.  There were no other conditions listed as contributing to the Veteran's death. 

Service personnel records reflect that the Veteran served aboard the U.S.S. New Jersey in the offshore waters of the Republic of Vietnam from September 1968 to April 1969.  The ship docked in the Republic of Vietnam in September 1968.  Further, in November 2006 correspondence, the Veteran reported going ashore on at least two occasions during his service.   His DD-214 indicates that he was awarded, among other awards, the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  The Board notes that the VA's Adjudication Manual instructs that receipt of the Vietnam Service Medal and the Vietnam Campaign Medal is not by itself sufficient proof of Vietnam service for the purpose of proving Agent Orange exposure.  See M21-1, IV.ii.1.H.1.g. (updated March 3, 2017).  The Adjudication Manual indicates that these medals are not sufficient by themselves to show service in Vietnam because they are given to service members who were stationed on ships offshore or flew high altitude missions over the Republic of Vietnam.  See Id.  

Here, however, the combination of personnel records and lay statements that the Veteran went ashore are persuasive indicators that he served in the Republic of Vietnam.  These lay statements are consistent with other evidence of record and with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  As the lay statements in this regard are both competent and credible, the Board finds that the evidence is at least approximately balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran served in Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran is presumed to have been exposed to Agent Orange.

Service and post-service treatment records contain no complaints of or treatment for lung cancer.  The first indication of lung cancer was in the January 2011 death certificate.

With regard to cancer, "[p]resumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure."
 VAOPGCPREC 18-97 (May 2, 1997); Darby, 10 Vet. App. at 246 (presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239   (Fed. Cir. 1997); cert den., 522 U.S. 1151 (1998) (presumptive service connection refers to the primary cancer site and not a metastatic site).

Here, the situation is the opposite of that indicated in the General Counsel opinion and the cases cited.  The above evidence reflects that the Veteran's died from lung cancer, which metastasized, and this was the single, immediate cause of death.  As lung cancer is one of the respiratory cancers listed as a disease for which service connection is presumed for veterans exposed to Agent Orange, and the Board has found that the Veteran is presumed to have been so exposed because he served in Vietnam, the lung cancer that caused his death is presumed to have been related to service.  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


